Citation Nr: 0411781	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for a left shoulder 
disorder pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.  The RO denied entitlement to 
compensation benefits for a left shoulder disorder pursuant 
to the provisions of 38 U.S.C.A. § 1151.

In January 2000 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of the hearing is of 
record.

In June 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In November 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In June 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claim which is only marginally 
compliant with Quartuccio, supra.

The claim is remanded for several reasons.  First, the RO 
failed to allow the veteran sufficient time to submit 
additional evidence to which a claimant is entitled under the 
VCAA after receiving notice from the agency of original 
jurisdiction about the evidence that is needed to 
substantiate the claim and in that way, prejudiced his 
ability to prosecute his claim.  Second, the notice 
concerning this subject that the RO sent to the veteran did 
not describe the evidence needed to substantiate his claim.  
Third, the VA examination performed in July 2003 pursuant to 
the Board's instructions in the June 2003 Remand is 
inadequate for rating purposes.  Each of these deficiencies 
represents lack of adherence to the requirements of the VCAA.  
Fourth, before the claims file was transferred to the Board, 
a supplemental statement of the case should have been issued 
pursuant to 38 C.F.R. § 19.31(b)(1) addressing newly received 
evidence then on file but was not.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  


The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The Board notes that the RO did not readjudicate the claim on 
the basis of all of the information and evidence contained in 
the claims file before transferring this matter to the Board 
in March 2004.  Cf. 38 C.F.R. § 3.159(b)(1).  With the 
December 2003 Statement in Support of Claim, the veteran 
submitted photographs of his left shoulder.  In February 
2004, the veteran submitted another statement in which he 
described the additional disability that he believed he had 
suffered as a result of VA medical treatment and made other 
allegations material to his claim.  None of this evidence was 
a duplicate of evidence that had been received before.

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2003).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  The Board does not have authority to issue a 
supplemental statement of the case.  Therefore, the case must 
be remanded for corrective action.  38 C.F.R. § 19.9 (2003).  

The claim is remanded also because the VA examination 
performed in July 2003 pursuant to the Board's instructions 
in the June 2003 Remand is inadequate for rating purposes.  
Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  The July 2003 examination report does not set 
forth the rationale for the opinions stated by the examiner.  
Therefore, it is an insufficient basis upon which to resolve 
the claim.  The Board notes that the July 2003 VA examination 
was performed by a physician's assistant.  However, the 
complexities of the medical evidence and medical questions in 
this case require an examination by a physician.
Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

In particular, the VBA AMC must provide 
the veteran with notice specifically 
describing the type of evidence and 
information that could help to 
substantiate his claim for compensation 
benefits for a left shoulder disorder 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

By way of explaining what evidence is 
necessary to substantiate the claim, this 
notice should explain what propositions 
(or alternative propositions) must be 
proven for a Section 1151 claim.  

The notice also must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to the claim.  


The notice must apprise the veteran that 
he may obtain and submit a private 
medical examination and opinion 
addressing the issues presented by such a 
claim.  Send a copy of the notice to the 
veteran's representative.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left shoulder 
disorder July 2003.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
orthopedic specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of any left shoulder 
disorder(s) which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner must be requested to render, 
and include in the examination report, an 
opinion on the following questions:

(i).  What are the current and correct 
nature, severity, and etiology of any 
current left shoulder disorder(s)?

(ii).  Is there any additional left 
shoulder disability resulting from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of the 1991 hospitalization, 
medical or surgical treatment?  As 
applied to medical or surgical treatment 
in determining that additional disability 
exists, the physical condition prior to 
the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(iii).  Is any additional left shoulder 
disability the continuance or natural 
progress of disease or injuries for which 
the hospital care, medical or surgical 
treatment, or examination, was 
authorized?

(iv).  Is any additional disability 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury, or is any additional 
disability merely coincidental therewith 
or the necessary consequences of medical 
or surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran?

(v).  If aggravation caused additional 
left shoulder disability, is there proof 
that it was the result of the 1991 
hospitalization, medical or surgical 
treatment, or examination?

(vi).  If there is any additional left 
shoulder disability, was the proximate 
cause of the additional left shoulder 
disability due to the veteran's willful 
misconduct or failure to follow 
instructions?

(vii)  If it is found that additional 
disability resulted and was caused by VA 
treatment or lack of treatment, then was 
such additional disability proximately 
caused by: carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing (or failing to furnish) 
the hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.
6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




